Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36345 Page 1 of 37




   1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
     (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
   2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
     QUINN EMANUEL URQUHART &                     rekay@jonesday.com
   3 SULLIVAN, LLP                                JONES DAY
     500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
   4 Chicago, Illinois 60661                      San Diego, California 92121
     Telephone: (312) 705-7400                    Telephone: (858) 314-1200
   5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
   6                                              [Additional counsel identified on
       Scott L. Watson (SBN 219147)               signature page]
   7   scottwatson@quinnemanuel.com
       QUINN EMANUEL URQUHART &                   Attorneys for Plaintiff and
   8   SULLIVAN, LLP                              Counterclaim Defendants
       865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
   9   Los Angeles, CA 90017                      AND
       Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
  10   Facsimile: (213) 443-3100                  INC.
  11
                            UNITED STATES DISTRICT COURT
  12
  13                      SOUTHERN DISTRICT OF CALIFORNIA

  14 QUALCOMM INCORPORATED,                    Case No. 3:17-cv-1375-DMS-MDD
  15
                 Plaintiff,                    QUALCOMM INCORPORATED’S
  16                                           TRIAL BRIEF
         v.
  17
  18
       APPLE INC.,
  19
                        Defendant.
  20
  21 AND RELATED COUNTERCLAIMS Judge: Hon. Dana M. Sabraw
                               Trial Date: March 4, 2019
  22
                               Time: 9:00 A.M.
  23
  24
  25
  26
  27
  28
                                                              CASE NO. 3:17-cv-1375-DMS-MDD
                                                    QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36346 Page 2 of 37




   1                                          TABLE OF CONTENTS
   2                                                                                                                          Page
   3
   4 I.       INTRODUCTION ............................................................................................... 1
     II.      DISPUTED ISSUES ........................................................................................... 2
   5
              A.      APPLE HAS WILLFULLY INFRINGED THE ASSERTED
   6                  PATENTS ................................................................................................. 2
   7                  1.       Apple Directly Infringes the Asserted Claims of the ’949
   8                           Patent............................................................................................... 3
   9                  2.       Apple Directly Infringes Asserted Claim 31 of the ’490
                               Patent............................................................................................... 6
  10
                      3.       Apple Directly Infringes the Asserted Claims of the ’936
  11                           Patent............................................................................................... 9
  12                  4.       Apple Actively Induces Infringement of the Asserted
                               Patents ........................................................................................... 13
  13
                      5.       Apple Is Liable for Contributory Infringement of the
  14                           Asserted Patents ............................................................................ 14
  15                  6.       Apple’s Infringement Is Willful ................................................... 15
  16          B.      THE ASSERTED PATENTS ARE VALID AND
  17                  ENFORCEABLE .................................................................................... 16
                      1.       The ’949 Patent Is Valid and Enforceable .................................... 18
  18
                      2.       The ’490 Patent Is Valid and Enforceable .................................... 21
  19
                      3.       The ’936 Patent Is Valid and Enforceable .................................... 24
  20
              C.      QUALCOMM’S PRODUCTS PRACTICE THE ASSERTED
  21                  PATENTS ............................................................................................... 27
  22          D.      QUALCOMM IS ENTITLED TO DAMAGES FOR APPLE’S
                      WILLFUL INFRINGEMENT ................................................................ 29
  23
       III.   PROCEDURAL ISSUES .................................................................................. 30
  24
       IV.    EVIDENTIARY ISSUES.................................................................................. 30
  25
  26
  27
  28

                                                                   i                  CASE NO. 3:17-cv-1375-DMS-MDD
                                                                            QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36347 Page 3 of 37




   1                                           TABLE OF AUTHORITIES
                                                                                                                        Pages
   2                                                            Cases
   3 Advanced Cardiovascular Sys., Inc. v. Scimed Life Sys., Inc.,
         261 F.3d 1329 (Fed. Cir. 2001) ................................................................................ 2
   4
     Amgen, Inc. v. Chugai Pharmaceutical Co.,
   5     927 F.2d 1200 (Fed. Cir. 1991) .............................................................................. 21
     Apple Inc. v. Samsung Elecs. Co.,
   6     258 F. Supp. 3d 1013 (N.D. Cal. 2017) ............................................................ 15, 16
   7 Arctic Cat Inc. v. Bombardier Rec. Prods. Inc.,
         876 F.3d 1350 (Fed. Cir. 2017) .............................................................................. 15
   8 BASF Corp. v. Johnson Matthey Inc.,
         875 F.3d 1360 (Fed. Cir. 2017) .............................................................................. 13
   9
     Carl Zeiss Vision Int’l GmbH v. Signet Armorlite, Inc.,
  10     No. 07-cv-0894-DMS(POR) (S.D. Cal. Dec. 2, 2008)........................................... 28
     Cross Med. Prod., Inc. v. Medtronic Sofamor Danek, Inc.,
  11     424 F.3d 1293 (Fed. Cir. 2005) .............................................................................. 14
  12 Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
         535 U.S. 722 (2002) ............................................................................................ 9, 12
  13 Gambro Lundia AB v. Baxter Healthcare Corp.,
         110 F.3d 1573 (Fed. Cir. 1997) .............................................................................. 20
  14
     Gonzalez v. Millard Mall Servs., Inc.,
  15     No. 09CV2076-AJB WVG, 2012 WL 727867 (S.D. Cal. Mar. 6, 2012) .............. 28
     Graver Tank & Mfg. Co. v. Linde Air Prods. Co.,
  16     339 U.S. 605 (1950) .................................................................................................. 3
  17 Halo Elecs., Inc. v. Pulse Elecs., Inc.,
         136 S. Ct. 1923 (2016) ............................................................................................ 15
  18 Hamilton v. State Farm Fire & Cas. Co.,
         270 F.3d 778 (9th Cir. 2001) .................................................................................. 28
  19
     Hess v. Advanced Cardiovascular Sys., Inc.,
  20     106 F.3d 976 (Fed. Cir. 1997) ................................................................................ 20
     i4i Ltd. P’ship v. Microsoft Corp.,
  21     598 F.3d 831 (Fed. Cir. 2010), aff’d, 564 U.S. 91, 131 (2011) .............................. 14
  22 Int’l Rectifier Corp. v. IXYS Corp.,
         361 F.3d 1363 (Fed. Cir. 2004) .............................................................................. 20
  23 Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd.,
         821 F.3d 1359 (Fed. Cir. 2016) .............................................................................. 17
  24
     KCJ Corp. v. Kinetic Concepts, Inc.,
  25     223 F.3d 1351 (Fed. Cir. 2000) .............................................................................. 12
     Lucent Techs., Inc. v. Gateway, Inc.,
  26     580 F.3d 1301 (Fed. Cir. 2009) .............................................................................. 13
  27 Markman v. Westview Instruments, Inc.,
         52 F.3d 967 (Fed. Cir. 1995) .................................................................................. 16
  28

                                                                   ii                 CASE NO. 3:17-cv-1375-DMS-MDD
                                                                            QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36348 Page 4 of 37




   1 Microsoft Corp. v. i4i Ltd. P’ship,
        564 U.S. 91 (2011) .................................................................................................. 16
   2 Mintz v. Dietz & Watson, Inc.,
        679 F.3d 1372 (Fed. Cir. 2012) .............................................................................. 17
   3
     Net MoneyIN, Inc. v. VeriSign, Inc.,
   4    545 F.3d 1359 (Fed. Cir. 2008) .............................................................................. 17
     New Hampshire v. Maine,
   5    532 U.S. 742, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001) ........................................ 28
   6 Plano Encryption Techs., LLC v. Alkami Tech., Inc.,
        No. 2:16-1032, 2017 WL 8727249 (E.D. Tex. Sept. 22, 2017) ............................. 16
   7 Plantronics, Inc. v. Aliph, Inc.,
        724 F.3d 1343 (Fed. Cir. 2013) .............................................................................. 17
   8
     Progme Corp. v. Comcast Cable Commc’ns LLC,
   9    No. 17-1488, 2017 WL 5070723 (E.D. Pa. Nov. 3, 2017) ..................................... 16
     Read Corp. v. Portec, Inc.,
  10    970 F.2d 816 (Fed. Cir. 1992) ................................................................................ 16
  11 Regents of Univ. of California v. Synbiotics Corp.,
        No. 93-822GT, 1993 WL 645929 (S.D. Cal. Oct. 13, 1993) ................................. 21
  12 Texas Advanced Optoelectric Solutions, Inc. v. Renesas Electronics Am., Inc.,
        888 F.3d 1322 (Fed. Cir. 2018) .............................................................................. 11
  13
     Uniloc USA, Inc. v. Microsoft Corp.,
  14    632 F.3d 1292 (Fed. Cir. 2011) .............................................................................. 29
     United States v. Ibrahim,
  15    522 F.3d 1003 (9th Cir. 2008) ................................................................................ 28
  16 Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co.,
        520 U.S. 17 (1997) .................................................................................................... 3
  17 Warner-Lambert Co. v. Teva Pharm. USA, Inc.,
        418 F.3d 1326 (Fed. Cir. 2005) .............................................................................. 11
  18
     WMS Gaming, Inc. v. Int’l Game Tech.,
  19    184 F.3d 1339 (Fed. Cir. 1999) .............................................................................. 17
     ZitoVault, LLC v. Int’l Bus. Machines Corp.,
  20    No. 16-962-M, 2018 WL 2971131 (N.D. Tex. Mar. 29, 2018) ............................. 16
  21                                      Statutory Authorities
  22 35 U.S.C. § 271 .............................................................................................................. 2
  23 35 U.S.C. § 271(b) ....................................................................................................... 13
     35 U.S.C. § 271(c) ....................................................................................................... 14
  24
     35 U.S.C. § 282 ............................................................................................................ 16
  25 35 U.S.C. § 284 ............................................................................................................ 29
  26                                         Rules and Regulations
  27 Local Rule 16.1(f)(9)(a)................................................................................................. 1
  28

                                                                     iii                CASE NO. 3:17-cv-1375-DMS-MDD
                                                                              QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36349 Page 5 of 37




   1        Pursuant to Local Rule 16.1(f)(9)(a) and paragraph 6 of the Court’s February
   2 11, 2019 Order Regarding Trial (Dkt. 593), Plaintiff Qualcomm Incorporated
   3 (“Qualcomm”) respectfully submits this trial brief.
   4 I.     INTRODUCTION
   5        Qualcomm is a San Diego communications technology company founded in 1985,
   6 which has grown into a multinational corporation with nearly 20,000 employees in the
   7 United States and operations worldwide. Qualcomm has had a central role in the most
   8 fundamental innovations in modern telecommunications, including the design and
   9 development of modern cellular communications standards (e.g., 4G LTE) as well as the
  10 technological features that have turned cellphones into “smartphones”—including
  11 advanced multimedia and graphics processing, modem processor development,
  12 photographic/video image enhancement, and technology for allowing the many
  13 components of the phone to communicate with each other effectively and efficiently.
  14 Today’s cellular communication system would not exist without Qualcomm.
  15 Qualcomm’s contributions to cellular and related technology are the result of substantial
  16 financial investment by Qualcomm in research and development over the course of three
  17 decades.    Through its research and development, including specifically for work
  18 requested by Defendant Apple Inc. (“Apple”), Qualcomm’s engineers have developed
  19 inventions that advance technology for sending, processing, and displaying data on a
  20 mobile device. Qualcomm owns U.S. Patent Nos. 8,838,949 (“the ’949 Patent”),
  21 9,535,490 (“the ’490 Patent”), and 8,633,936 (“the ’936 Patent”) (collectively, the
  22 “Asserted Patents”), which claim some of these inventions.
  23        Apple is the world’s most profitable seller of mobile devices, including the
  24 enormously successful iPhone. Starting around 2010, Qualcomm began providing
  25 baseband modems to Apple that enable the iPhones to communicate over cellular
  26 networks. Over the years, Qualcomm has devoted incredible resources to developing
  27 these baseband modems specifically to meet Apple’s technical requirements and
  28 providing Apple a level of support and access to Qualcomm’s technology that is greater

                                                 1               CASE NO. 3:17-cv-1375-DMS-MDD
                                                       QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36350 Page 6 of 37




   1 than Qualcomm has provided to any other customer. The Qualcomm technological
   2 developments shared directly with Apple include some of the patented inventions at
   3 issue in this case.
   4         Since 2016, Apple has also sold identically-branded iPhones that use Intel
   5 baseband chipsets rather than Qualcomm baseband chipsets. Despite the investment
   6 Qualcomm has put into developing products for and working with Apple, Apple has
   7 elected to use Qualcomm’s patented inventions in many Intel-based iPhones without a
   8 license or permission from Qualcomm.
   9         At trial, Qualcomm will demonstrate that Apple has willfully infringed claims 1,
  10 2, and 8 of the ’949 Patent, by making, selling, offering for sale, and importing into the
  11 United States iPhone 7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, and iPhone X devices
  12 using Intel baseband chipsets (the “Accused Products”); that Apple has willfully
  13 infringed claim 31 of the ’490 Patent by making, selling, offering for sale, and importing
  14 into the United States the Accused Products; and that Apple willfully infringed claims
  15 19, 25, and 27 of the ’936 Patent by making, selling, offering for sale, and importing
  16 into the United States iPhone 8, iPhone 8 Plus, and iPhone X devices using Intel
  17 baseband chipsets (“’936 Accused Products”). Qualcomm will further establish that it
  18 is entitled to a reasonable royalty for Apple’s sales of its infringing iPhones and that
  19 Apple’s infringement was and continues to be willful.
  20 II.     DISPUTED ISSUES
  21         A.     APPLE HAS WILLFULLY INFRINGED THE ASSERTED
                    PATENTS
  22
             Qualcomm will show by a preponderance of the evidence that the accused iPhone
  23
       products meet every limitations of the asserted claims of the Asserted Patents, either
  24
       literally or under the doctrine of equivalents, and therefore Apple has directly infringed
  25
       these claims by making, selling, offering for sale, and importing into the United States
  26
       the Accused Products. 35 U.S.C. § 271; Advanced Cardiovascular Sys., Inc. v. Scimed
  27
       Life Sys., Inc., 261 F.3d 1329, 1336 (Fed. Cir. 2001) (“[T]he plaintiff must establish by
  28

                                                  2               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36351 Page 7 of 37




   1 a preponderance of the evidence that the accused device infringes one or more claims of
   2 the patent either literally or under the doctrine of equivalents.”). Under the doctrine of
   3 equivalents, “a product or process that does not literally infringe upon the express terms
   4 of a patent claim may nonetheless be found to infringe if there is ‘equivalence’ between
   5 the elements of the accused product or process and the claimed elements of the patented
   6 invention.” Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co., 520 U.S. 17, 21
   7 (1997) (citing Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 609
   8 (1950)).
   9                1.    Apple Directly Infringes the Asserted Claims of the ’949
                          Patent
  10
             The evidence at trial will show the Accused Products meet each limitation of
  11
       claims 1, 2, and 8 of the ’949 Patent, and thus Apple directly infringes these claims by
  12
       making, selling, offering for sale, and importing into the United States the Accused
  13
       Products.
  14
             The ’949 Patent teaches an implementation of “flashless boot” in a multi-
  15
       processor architecture. With flashless boot, a secondary processor, such as a modem
  16
       processor, does not have to have its own non-volatile (flash) memory to store the
  17
       software image it needs to boot up each time the device is turned on, and instead the
  18
       image for booting the modem processor can be stored on the primary, i.e. application,
  19
       processor. The ’949 Patent teaches a technique of scatter loading the software image
  20
       directly into the modem processor’s memory that improves the speed and performance
  21
       of flashless boot over techniques that were available before.
  22
  23
  24
  25
  26
  27
  28

                                                  3               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36352 Page 8 of 37




   1
   2                                                                The use of the invention in
   3 the iPhone achieves Apple’s desired ends of loading a boot image quickly, so that the
   4 user does not have to wait to use the modem when they turn the device on, and
   5 eliminating the need for a dedicated flash memory for the modem. Eliminating the flash
   6 device saves Apple the cost of buying such a device for each iPhone, installing it on the
   7 circuit board, and allowing the space to be used for other features like increasing battery
   8 and/or processing capacity. Eliminating the flash also simplifies the manufacturing
   9 process.
  10        Although Qualcomm developed this technology to improve the boot performance
  11 of its baseband chipsets and the iPhones using them, the evidence will show Apple
  12 copied and continues to use the invention of the ’949 Patent in the Accused Products to
  13 improve the boot performance of Intel modem processors. Each of the Accused Products
  14 incorporates an Apple application processor and an Intel baseband processor
  15 interconnected by a PCIe bus with identical functionality across products, and behaves
  16 in substantially the same way for purposes of infringement of ’949 Patent. The evidence
  17 will show the secondary processor, i.e., the Intel baseband processor, in the Accused
  18 Products includes
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                This will be shown by evidence including the testimony of Qualcomm’s

                                                 4                CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36353 Page 9 of 37




   1 expert Dr. Martin Rinard, Apple and Intel technical documentation relating the boot
   2 process of the Intel modem, and testimony of Intel engineers.
   3         Apple’s first non-infringement argument for the ’949 Patent is that the limitation
   4 that the “scatter loader controller” be “configured . . . to scatter load each received data
   5 segment based at least in part on the loaded image header” is not literally met because
   6
   7
   8                                                                             Dkt. 521 at 48
   9 (emphasis in original). First, Qualcomm does not accuse
  10
  11                                      Second, even if Apple were correct
  12                                                                              , the evidence
  13 will show the Accused Products still literally infringe because,
  14
  15                                                             . Third,
  16                                                                          , the evidence will
  17 show the limitation is still met under the doctrine of equivalents. The Intel baseband
  18 processor in each Accused Product performs the same function, in the same way, to
  19 achieve the same result as scatter loading each received data segment because
  20
  21
  22                                                                                     . The
  23 evidence will also show Qualcomm is not estopped from relying on the doctrine of
  24 equivalents for this limitation.
  25         Apple’s second argument is that                 do not include an “image header”
  26 that meets the parties’ agreed construction of the term, i.e. “a header associated with the
  27 entire image that specified where the data segments are to be placed in the system
  28 memory,” because Apple argues

                                                  5               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36354 Page 10 of 37




    1                                                                 In fact, headers regularly
    2 contain multiple structures, including nested structures and the ‘949 Patent expressly
    3 calls out ELF as an exemplary type of image several times, including in the ‘122
    4 provisional. Headers, like the combination of the                                            ,
    5 are generally accessed before the remainder of the file and are generally read and
    6 processed to extract information (such as the information about the structure and location
    7 of data in the file) that is required to correctly access and process the data in the file.
    8 Headers are also generally separated from the data in the file that they describe. Headers
    9 are therefore generally accessed separately and before the remaining data in the file. In
   10 view of all this, the combination of the                                              is an
   11 “image header.” Even if Apple were correct that the claim language would not be met
   12 literally, the evidence will show the                                          would meet
   13 the limitation under the doctrine of equivalents because they perform the same function,
   14 in the same way, and produce the same result as the claimed “image header.” The
   15 evidence will also show that Qualcomm is not estopped from relying on the doctrine of
   16 equivalents for this limitation.
   17               2.     Apple Directly Infringes Asserted Claim 31 of the ’490 Patent
   18        The evidence at trial will show that the Accused Products meet each limitation of
   19 claim 31 of the ’490 Patent, and thus Apple directly infringes this claim by making,
   20 selling, offering for sale, and importing into the United States the Accused Products.
   21        The invention of the ’490 Patent relates to saving power in interprocessor
   22 communications between a modem processor and an application processor. As cellular
   23 modem data rates increased, including because of technology developed by Qualcomm,
   24 the industry shifted to using faster but more power-intensive interconnectivity buses,
   25 like PCIe, so that the application processor (and the user) could take advantage of the
   26 increased data rates. Qualcomm engineers conceived of and developed the invention of
   27 the ’490 Patent to address the increased power consumption by these faster buses. The
   28 ’490 Patent describes mechanisms to synchronize the transfer of downlink data from the

                                                  6                CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36355 Page 11 of 37




    1 modem processor to the application processor and the transfer of uplink data from the
    2 application processor to the modem processor, to reduce the time that the bus has to be
    3 in an active mode and minimize the number of transitions between active and low power
    4 modes (which drain power).
    5        At the time of the invention, Qualcomm was providing Apple with modem
    6 processors that interfaced with Apple’s application processors in certain iPhones, and
    7 Qualcomm shared information about the operation and benefits of its implementation of
    8 the ’490 Patent, called “UL-DL Sync,” in the hopes of cooperatively reducing the power
    9 consumption of the PCIe bus between the Qualcomm and Apple processors. The
   10 evidence will show, however, that Apple copied Qualcomm’s patented invention to
   11 implement a feature Apple calls                             to use in iPhones that do not
   12 contain Qualcomm modem processors—the Accused Products—to attain the benefits of
   13 the invention.
   14        The Accused Products infringe claim 31 of the ’490 Patent. Each incorporates an
   15 Apple A10 or A11 application processor and an Intel modem processor connected by a
   16 PCIe interconnectivity bus. Each also uses the same
   17                                           feature with the same general sequence of steps
   18 used for uplink-downlink synchronization. The Accused Products use
   19                  The Intel modem processor in the Accused Products
   20
   21
   22                                   Qualcomm will establish infringement of claim 31 by
   23 evidence including the testimony of Qualcomm’s expert Dr. R. Jacob Baker, Apple and
   24 Intel technical documentation relating to                                           , and
   25 testimony of an Intel engineer.
   26        Apple’s primary non-infringement argument for the ’490 Patent is that the
   27 Accused Products do not literally meet the limitations “the modem processor configured
   28 to hold modem processor to application processor data” and “the application processor

                                                  7               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36356 Page 12 of 37




    1 configured to hold application processor to modem processor data” because
    2                                                                                       Apple
    3 is incorrect. First, Apple’s contention that the claims require that data “must be held: at
    4 the . . . processor itself, in the processor’s own internal memory,” rather than
    5                                  is an attempt to read limitations into the claim that simply
    6 are not present. Dkt. 521 at 101 (emphasis in original). Apple’s position relies on
    7 redefining the word “hold” as well as “processor.” Second, even if the claim was
    8 literally interpreted as Apple contends, Qualcomm will show the terms would be met
    9 under the doctrine of equivalents. Each modem or application processor in the accused
   10 products performs the same function (i.e., accumulating rather than immediately sending
   11 data to the other processor), in the same way (i.e., keeping the data in storage to send at
   12 a point in the future), to achieve the same result (i.e., retaining data until expiration of
   13 the modem timer) as the claim limitation.
   14
   15
   16
   17 Further, Apple agrees that prosecution history estoppel does not apply to this equivalent
   18 because the limitations in question were not added during prosecution.
   19         Apple also argues that the Accused Products do not meet the “after transmission”
   20 limitations of claim 31. Apple contends the claims literally require that “all downlink
   21 data” be finished transmitting (i.e., must be received by the application processor) before
   22 transmission of uplink data. Dkt. 521 at 105 (emphasis in original). Apple is again
   23 incorrect. First, the term “all” does not appear in these limitations, nor have the claims
   24 been construed to include it. Nor should “transmission” be interpreted as “reception.”
   25 Second, even if claim 31 literally required “all” downlink data to be received before
   26 uplink data starts to be pulled, Qualcomm will show these limitations would be met
   27 under the doctrine of equivalents.
   28                       the Accused Products perform the same function (i.e., conditioning

                                                   8               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36357 Page 13 of 37




    1 delivery of uplink data on downlink data), in the same way (i.e., waiting for data from
    2 the modem processor), to achieve the same result (i.e., synchronizing the transfer of
    3 uplink and downlink data to save power) as the claim limitation. The evidence will also
    4 show Qualcomm is not estopped from relying on the doctrine of equivalents for these
    5 limitations since the amendment Apple identifies in its estoppel argument was to
    6 overcome a reference that did not involve any interaction or synchronization between
    7 transmission of downlink and uplink data at all. See Festo Corp. v. Shoketsu Kinzoku
    8 Kogyo Kabushiki Co., 535 U.S. 722, 725 (2002).
    9                3.     Apple Directly Infringes the Asserted Claims of the ’936
                            Patent
   10
              The evidence at trial will show the ’936 Accused Products meet each limitation
   11
        of claims 19, 25, and 27 of the ’936 Patent, and thus Apple directly infringes these claims
   12
        by making, selling, offering for sale, and importing into the United States the Accused
   13
        Products.
   14
              The invention of the ’936 Patent relates to a programmable streaming processor
   15
        that can execute mixed-precision, e.g., full-precision and half-precision, instructions for
   16
        processing graphics, and converting graphics data to the correct precision level for
   17
        processing. Qualcomm engineers conceived of and developed this invention as part of
   18
        their work improving the multimedia capabilities and efficiency of the industry-leading,
   19
        full-featured System-on-Chip products Qualcomm provides mobile device makers such
   20
        as Samsung and LG. These full-featured chipsets include a graphics processing unit, or
   21
        GPU, that provides high-resolution graphics functionality for things like videogames on
   22
        the mobile device. Using the invention of the ’936 Patent in the GPU allows it to
   23
        consume less power without sacrificing graphics performance by using high precision
   24
        execution units where they are needed to maintain performance, but leveraging lower
   25
        power, lower precision execution units for instructions where they are sufficient.
   26
        Because power consumption is one of the most significant problems for mobile devices,
   27
        decreasing power consumption by the GPU while maintaining graphics performance is
   28

                                                    9               CASE NO. 3:17-cv-1375-DMS-MDD
                                                          QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36358 Page 14 of 37




    1 critical. A GPU utilizing the invention can also occupy less space in the device because
    2 the half-precision execution units are smaller than full-precision ones. Thus, the
    3 invention of the ’936 Patent is a significant reason why Qualcomm’s GPUs have led the
    4 industry in performance for power and performance per size.
    5        The evidence will show that each of the ’936 Accused Products—iPhone 8,
    6 iPhone 8 Plus, and iPhone X devices—utilize the invention of the ’936 Patent and
    7 therefore infringe. Each incorporates an Apple A11 GPU,
    8                            , that has a shader-core architecture called         . The ’936
    9 Accused Products infringe claims 19, 25, and 27 by virtue of their incorporation of the
   10                                shader-core architecture. The evidence will show the
   11
   12
   13
   14
   15                                                                   in a manner that infringes
   16 the asserted claims of the ’936 Patent. The evidence will include the testimony of
   17 Qualcomm’s expert Dr. Murali Annavaram, the testimony of Apple employees, and
   18 Apple documentation relating to the                              shader-core architecture.
   19        Qualcomm understands that Apple raises three non-infringement arguments for
   20 the ’936 Patent. First, Apple contends that Qualcomm fails to show that the accused
   21 architecture is configured to receive and execute the claimed “conversion instruction.”
   22 But, Qualcomm will provide overwhelming evidence to demonstrate the infringing
   23 functionality, including
   24
   25
   26
   27
   28                                                                                               ;

                                                   10               CASE NO. 3:17-cv-1375-DMS-MDD
                                                          QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36359 Page 15 of 37




    1 and (v) the testimony of two Apple corporate representatives leaving no doubt that these
    2 infringing conversion instructions are available to, and used by the Accused Products.
    3         In response to this evidence regarding the configuration of the accused products,
    4 Apple essentially raises a “failure of proof” argument. According to Apple, because
    5 Qualcomm has not shown the actual generation of the infringing instruction on an
    6 accused device, it has not met its burden of proof. This is legally erroneous. Warner-
    7 Lambert Co. v. Teva Pharm. USA, Inc., 418 F.3d 1326, 1341 (Fed. Cir. 2005) (holding
    8 that the patentee’s evidence—showing that a particular reaction was “generally
    9 understood” to occur under the circumstances—was sufficient, particularly where the
   10 defendant provided “no reason to believe” that its product would “behave any
   11 differently” than how the patentee alleged).1
   12         Besides being legally erroneous, the burden of proof that Apple demands is
   13 unrealistic and impossible. As Qualcomm will demonstrate,
   14                                                                    meaning that there is no
   15 record on the Accused Device of their generation and execution. As Qualcomm will
   16 show,
   17                                                                 . Because Qualcomm has
   18 provided ample evidence showing how the accused products are configured and would
   19 operate, and because Apple provides no persuasive reason to believe that its products
   20 would behave differently, Qualcomm has met (and exceeded) the preponderance of the
   21 evidence standard.
   22         Second, Apple contends that the                                                does
   23 not meet the “executable instruction” from “a compiler that compiles the graphics
   24 application instructions” limitation because, Apple argues,
   25
   26     1
             In addition, while Qualcomm agrees that a “configured to” claim requires more
   27 than  mere  capability, Apple is wrong to suggest that this language somehow converts
      an apparatus claim into a method claim requiring evidence of actual use in the
   28 infringing mode. E.g.¸Texas Advanced Optoelectric Solutions, Inc. v. Renesas
      Electronics Am., Inc., 888 F.3d 1322, 1346 (Fed. Cir. 2018).
                                                 11                 CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36360 Page 16 of 37




    1
    2                                            This argument fails. The evidence, including
    3 the testimony of Apple’s corporate designee and Apple documentation, will show that,
    4
    5
    6
    7                Certainly, the claim language does not preclude
    8                        meeting the limitation, or
    9
   10
   11
   12
   13
   14
   15        Even if the claim literally required compilation                                     ,
   16 Qualcomm will alternatively show the “compiler” limitation is satisfied under the
   17 doctrine of equivalents because Apple’s                        performs substantially the
   18 same function in substantially the same way to achieve substantially the same result as
   19 the claimed compiler—i.e., transformation of human readable code into machine
   20 executable instructions. Contrary to Apple’s contention that Qualcomm is estopped
   21 from relying on the doctrine of equivalents by an amendment during prosecution,
   22 Qualcomm will show the amendment identified by Apple was limited to distinguishing
   23 prior art that did not use a compiler in this process at all, and thus Qualcomm could not
   24 have been expected to describe Apple’s                          in that amendment. See
   25 Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 725 (2002). The
   26 evidence will further show Apple’s other non-infringement arguments similarly fail.
   27        Third, Apple contends that Qualcomm has failed to show that the           does not
   28 receive and execute “graphics instructions” as that term would be understood by person

                                                 12               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36361 Page 17 of 37




    1 of ordinary skill in the art. This argument strains credibility. As Qualcomm will show,
    2 the
    3
    4
    5
    6
    7
    8
    9                               As the Court has already determined, a claim term, such as
   10 “graphics instruction,” is not indefinite merely because its application requires a context-
   11 driven analysis. BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1366 (Fed. Cir.
   12 2017).
   13               4.     Apple Actively Induces Infringement of the Asserted Patents
   14         Qualcomm will demonstrate at trial by a preponderance of the evidence that Apple
   15 induces infringement of the Asserted Patents. 35 U.S.C. § 271(b). Qualcomm has the
   16 burden of showing Apple’s actions have induced infringing acts and that Apple knew or
   17 should have known its actions would induce actual infringements. Lucent Techs., Inc.
   18 v. Gateway, Inc., 580 F.3d 1301, 1321–22 (Fed. Cir. 2009). Qualcomm will meet this
   19 burden at trial.
   20         As discussed above, the evidence will show that the Accused Products infringe
   21 the asserted claims of the Asserted Patents. Further, Apple has had knowledge of the
   22 Asserted Patents, and the fact that the Accused Products infringe the asserted claims,
   23 since at least July 6, 2017, when Qualcomm filed this case. However, Apple has
   24 continued making, selling, and importing the Accused Products into the United States,
   25 and encouraging customers and end users to use them in an infringing manner. This, at
   26 a minimum, establishes Apple has knowingly induced infringing acts. For example,
   27 anytime the phone turns on the modem is booted through functionality that infringes the
   28 ’949 Patent. As another example, the evidence will show there is no option for the user

                                                  13               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36362 Page 18 of 37




    1 to disable the                               functionality of the Accused Products that
    2 infringes the ’490 Patent, so that any use of LTE by a customer results in direct
    3 infringement.
    4
    5
    6           Apple encourages its users to turn on the Accused Products, use them with LTE
    7 cellular networks, and to use their graphics capabilities.
    8         Thus, Qualcomm will show that Apple has knowingly induced others to infringe
    9 the Asserted Patents.
   10                5.    Apple Is Liable for Contributory Infringement of the Asserted
                           Patents
   11
              Qualcomm will also demonstrate at trial by a preponderance of the evidence that
   12
        Apple is liable for contributory infringement of the Asserted Patents. 35 U.S.C. §
   13
        271(c); i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 848 (Fed. Cir. 2010), aff’d, 564
   14
        U.S. 91, 131 (2011). In order to succeed on a claim of contributory infringement,
   15
        Qualcomm must show there has been direct infringement, and that Apple supplied an
   16
        important component and knew that the combination for which its components were
   17
        especially made was both patented and infringing and that Apple’s components have no
   18
        substantial non-infringing uses. Cross Med. Prod., Inc. v. Medtronic Sofamor Danek,
   19
        Inc., 424 F.3d 1293, 1312 (Fed. Cir. 2005). Qualcomm will do so.
   20
              As discussed above, the evidence will show that the Accused Products infringe
   21
        the asserted claims of the Asserted Patents. The evidence will also show that Apple has
   22
        been aware of the Asserted Patents since at least July 6, 2017, when Qualcomm filed
   23
        this case, and that Apple has known since that time that the Accused Products and their
   24
        non-staple constituent parts were especially made or adopted for use in an infringing
   25
        manner and have no substantial non-infringing uses.         Thus, Apple contributes to
   26
        infringement of the asserted claims by others by importing into the United States and
   27
        selling in the United States the Accused Products and their non-staple constituent parts.
   28

                                                   14              CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36363 Page 19 of 37




    1         For example, the evidence will show the chipsets and software containing the
    2 infringing functionality are not suitable for substantial non-infringing use. With respect
    3 to the ’949 Patent, the boot loader in the Accused Products has no non-infringing
    4 purpose but to boot the modem in an infringing manner. As another example, with
    5 respect to the ’490 Patent, customers or end users cannot disable the infringing
    6                           feature. The only way to avoid infringement would be to avoid
    7 using cellular data entirely, which is not a substantial use of the iPhone. Similarly, with
    8 respect to the ’936 Patent, the
    9
   10
   11
   12         Thus, Qualcomm will demonstrate that Apple is liable for contributory
   13 infringement of the Asserted Patents.
   14               6.     Apple’s Infringement Is Willful
   15         Qualcomm will show at trial that Apple’s infringement of the Asserted Patents
   16 has been (and continues to be) willful. To prove this, Qualcomm must show by a
   17 preponderance of the evidence that (1) the defendant had knowledge of each of the
   18 asserted patents and (2) the defendant subjectively intended to infringe the asserted
   19 patents because it knew or should have known that its actions constituted an unjustifiably
   20 high risk of infringement. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923,
   21 1933-34 (2016); Arctic Cat Inc. v. Bombardier Rec. Prods. Inc., 876 F.3d 1350, 1371
   22 (Fed. Cir. 2017). Qualcomm will do so.
   23         The evidence will show that Apple knew of Qualcomm’s Asserted Patents and
   24 intentionally infringed them. Apple has had knowledge of the Asserted Patents, and its
   25 infringement of the asserted claims, since at least July 6, 2017, when Qualcomm filed
   26 this action. However, Apple has persisted in its infringement. Accordingly, since at
   27 latest July 6, 2017, Apple has willfully infringed these patents. See Apple Inc. v.
   28 Samsung Elecs. Co., 258 F. Supp. 3d 1013, 1027 (N.D. Cal. 2017) (“[P]ost-filing

                                                  15               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36364 Page 20 of 37




    1 conduct alone can serve as the basis of a jury’s willfulness finding and an award of
    2 enhanced damages”); ZitoVault, LLC v. Int’l Bus. Machines Corp., No. 16-962-M, 2018
    3 WL 2971131, at *3 (N.D. Tex. Mar. 29, 2018) (“The Court can reasonably infer that if
    4 Defendants infringe, then they are deliberately continuing to do so despite notice in the
    5 Complaint. Accordingly, Plaintiff has stated a claim for post-suit willful infringement
    6 against both Defendants.”); Progme Corp. v. Comcast Cable Commc’ns LLC, No. 17-
    7 1488, 2017 WL 5070723, at *12 (E.D. Pa. Nov. 3, 2017) (Court would “not deny
    8 Plaintiff the possibility of collecting enhanced damages related to [defendant’s] post-
    9 suit conduct.”); Plano Encryption Techs., LLC v. Alkami Tech., Inc., No. 2:16-1032,
   10 2017 WL 8727249, at *6 (E.D. Tex. Sept. 22, 2017) (“[A]n allegation that a defendant
   11 continues its allegedly infringing conduct even after receiving notice of a complaint is
   12 sufficient to at least state a claim for willful infringement.”). Apple stipulated that it has
   13 made no effort to design around any of the patented inventions or identify a
   14 commercially available non-infringing alternatives. PX0746. Apple’s litigation conduct
   15 has also demonstrated a willful disregard for the patents rights that it knowingly
   16 infringes. See, e.g., Apple Inc. v. Samsung Elecs. Co., 258 F. Supp. 3d 1013, 1023 (N.D.
   17 Cal. 2017) (noting that among the Read factors in assessing willfulness is “the infringer’s
   18 behavior as a party to the litigation;”) (citing Read Corp. v. Portec, Inc., 970 F.2d 816
   19 (Fed. Cir. 1992), abrogated on other grounds by Markman v. Westview Instruments, Inc.,
   20 52 F.3d 967 (Fed. Cir. 1995) (en banc)).
   21         B.     THE ASSERTED PATENTS ARE VALID AND ENFORCEABLE
   22         Qualcomm’s Asserted Patents are valid and enforceable. Qualcomm’s patents are
   23 presumed valid. 35 U.S.C. § 282. To overcome this presumption, Apple would have to
   24 prove its invalidity defenses by clear and convincing evidence. Microsoft Corp. v. i4i
   25 Ltd. P’ship, 564 U.S. 91, 95 (2011). Because Apple cannot carry this burden, its
   26 invalidity defenses fail, and Qualcomm’s Asserted Patents must be found valid.
   27         Apple contends the asserted claims of the Asserted Patents are anticipated by prior
   28 art. To demonstrate anticipation, Apple would have to prove by clear and convincing

                                                   16               CASE NO. 3:17-cv-1375-DMS-MDD
                                                          QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36365 Page 21 of 37




    1 evidence that a single prior art reference discloses each claim limitation arranged or
    2 combined in the same way as recited in the claim. Net MoneyIN, Inc. v. VeriSign, Inc.,
    3 545 F.3d 1359, 1371 (Fed. Cir. 2008). Apple cannot carry this burden because the
    4 claimed inventions were novel, and the references Apple puts forward do not disclose
    5 each limitation of the asserted claims arranged or combined in the same way.
    6         Apple also contends each of the asserted claims are invalid as obvious. To
    7 establish this, Apple has the burden of proving by clear and convincing evidence that
    8 the claimed subject matter would have been obvious to an ordinary skilled artisan at the
    9 time of the invention, based on (1) the scope and content of the prior art; (2) differences
   10 between the prior art and the claims at issue; (3) the level of ordinary skill in the pertinent
   11 art; and (4) relevant objective considerations. Plantronics, Inc. v. Aliph, Inc., 724 F.3d
   12 1343, 1353 (Fed. Cir. 2013). In addition, when “an obviousness defense relies on the
   13 combination of two or more references, there must be some suggestion or motivation to
   14 combine the references.” Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d
   15 1359, 1368 (Fed. Cir. 2016) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d
   16 1339, 1355 (Fed. Cir. 1999)). Apple cannot carry this burden because the claimed
   17 inventions were not obvious, Apple cannot show a motivation to combine the references
   18 in the combinations it puts forward, and the combinations do not disclose the claimed
   19 inventions in any event.
   20         Further, Qualcomm will present evidence at trial showing the relevant objective
   21 considerations show the claimed inventions were not obvious. Objective evidence of
   22 nonobviousness includes evidence of copying, commercial success, praise by others,
   23 failure of others, and long-felt need. See Mintz v. Dietz & Watson, Inc., 679 F.3d 1372,
   24 1379 (Fed. Cir. 2012). Qualcomm will present evidence showing its inventions solved
   25 long-felt but unresolved needs of mobile device makers, including Apple, and that Apple
   26 copied some of these inventions. The infringing iPhones have also been commercially
   27 successful, as have Qualcomm’s mobile chipsets enabling the practice of the claimed
   28 inventions in iPhones and other mobile devices.

                                                    17               CASE NO. 3:17-cv-1375-DMS-MDD
                                                           QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36366 Page 22 of 37




    1         Thus, Apple will not be able to show by clear and convincing evidence that the
    2 asserted claims of the Asserted Patents are invalid as obvious.
    3                1.    The ’949 Patent Is Valid and Enforceable
    4                      (a)    The Asserted Claims Are Not Invalid in Light of the CELL
                                  Handbook
    5
              Apple contends what it calls the “CELL Handbook” anticipates the asserted
    6
        claims of the ’949 Patent. Apple cannot carry its burden of proving this by clear and
    7
        convincing evidence first because Apple cannot actually establish the CELL Handbook
    8
        was published as required to anticipate the ’949 Patent. Further, it does not disclose
    9
        various limitations of the asserted claims, including the “hardware buffer” of the ’949,
   10
        or “an image header,” including receiving said image header “separately” from “each
   11
        data segment.” It also fails to disclose a “scatter loader controller” configured “to load
   12
        the image header” or “to scatter load each received data segment based at least in part
   13
        on the loaded image header,” including scatter loading each data segment “directly from
   14
        the hardware buffer to the system memory.” CELL does not further disclose an
   15
        “executable software image being received by the secondary processor,” as required by
   16
        the asserted claims.
   17
              Apple contends as a fallback that the combination of CELL and Blackfin HR 537
   18
        renders the asserted claims of the ’949 Patent obvious. This is not the case at least
   19
        because Blackfin HR does not disclose an “image header” as construed in the asserted
   20
        claims, CELL lacks all the limitations described above, and CELL and Blackfin HR 537
   21
        are fundamentally incompatible with each other and therefore Apple cannot establish a
   22
        motivation to combine the references.
   23
                           (b)    The Asserted Claims Are Not Invalid in Light of Gobi1000
   24                             and Kim
   25         Apple also contends Qualcomm “Gobi1000” Computers in combination with
   26 Korean Patent Application Pub. No. 2002/0036354 to Kim (“Kim”) renders the asserted
   27 claims of the ’949 Patent obvious. Apple cannot carry its burden of proving this
   28 contention by clear and convincing evidence. For example, the combination fails to

                                                   18              CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36367 Page 23 of 37




    1 disclose a “hardware buffer”; Apple identifies temporary buffers as meeting this
    2 limitation. The combination also fails to disclose the limitations of a “scatter loader
    3 controller” configured to “scatter load” data segments “directly from the hardware buffer
    4 to the system memory,” at least because
    5
    6                                        Further, as Apple admits, Gobi fails to disclose
    7 “separately” receiving “an image header and each data segment,” and a person of
    8 ordinary skill in the art would not be motivated to combine it with Kim to remedy this
    9 deficiency. Kim is directed to a distributed system and the problem of overloading a
   10 single system management processor by multiple concurrent loading requests from
   11 different devices in that system.
   12
   13                                         Kim also does not disclose a multi-segment image
   14 or an “image header.” A person of ordinary skill in the art would not be motivated to
   15 combine these references.
   16                      (c)   Secondary Considerations, Including Apple’s Copying,
                                 Indicate the Invention Was Not Obvious
   17
              Qualcomm will demonstrate that objective considerations indicate the invention
   18
        of the ’949 Patent was not obvious.
   19
              In particular, the evidence will show that Apple copied Qualcomm’s invention
   20
                                          in the Accused Products. Qualcomm will show that
   21
   22
   23
   24
   25
   26
   27
   28

                                                   19              CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36368 Page 24 of 37




    1
    2
    3
    4
    5
    6         Qualcomm will also demonstrate the invention enjoyed industry praise,
    7                                                                 , which further shows the
    8 invention was non-obvious. The evidence will also show the invention of the ’949
    9 Patent addressed the long-felt and unmet need in the mobile device industry for better
   10 performance, specifically improvements in boot-up speed, while reducing product size
   11 and component costs, and that Qualcomm’s products embodying the invention were
   12 commercially successful. For these additional reasons, Apple will not be able to prove
   13 at trial by clear and convincing evidence that the claim is obvious.
   14                      (d)   The Asserted Claims Are Not Invalid Due to Derivation or
                                 Non-Joinder
   15
              Apple further contends the ’949 Patent is invalid for derivation or failure to name
   16
        a co-inventor on the patent because Apple contends an Apple engineer named Arjuna
   17
        Siva had first come up with the idea for the ’949 Patent and communicated it to
   18
        Qualcomm. In order to show derivation, a party must show both “(1) prior conception
   19
        of the invention by another and (2) communication of that conception to the patentee
   20
        that is sufficient to enable him to construct and successfully operation the invention.”
   21
        Int’l Rectifier Corp. v. IXYS Corp., 361 F.3d 1363, 1376 (Fed. Cir. 2004) (internal
   22
        quotations omitted). Prior conception must be proven with clear and convincing
   23
        evidence. Gambro Lundia AB v. Baxter Healthcare Corp., 110 F.3d 1573, 1576 (Fed.
   24
        Cir. 1997). Similarly, “the burden of showing misjoinder or nonjoinder of inventors is
   25
        a heavy one and must be proved by clear and convincing evidence.” Hess v. Advanced
   26
        Cardiovascular Sys., Inc., 106 F.3d 976, 980 (Fed. Cir. 1997).
   27
              Apple cannot and will not prove derivation or non-joinder by clear and convincing
   28

                                                  20               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36369 Page 25 of 37




    1 evidence because the invention of the ’949 Patent was not conceived of or invented by
    2 Mr. Siva or anyone else at Apple.
    3                                                                                See Regents
    4 of Univ. of California v. Synbiotics Corp., No. 93-822GT, 1993 WL 645929, at *5 (S.D.
    5 Cal. Oct. 13, 1993) (citing Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200,
    6 1206 (Fed. Cir. 1991)) (“One who merely suggests an idea of a result to be
    7 accomplished, rather than the means of accomplishing it, is not a joint inventor.”). The
    8 evidence will further show that
    9
   10                                                       , and fail to disclose the limitations
   11 of the invention of the ’949 Patent including that “the image header and each data
   12 segment be[] received separately” and “scatter load each received data segment based at
   13 least in part on the loaded image header, directly from the hardware buffer to system
   14 memory.”2
   15        For the same reasons, Mr. Siva should not be named as an inventor, and there is
   16 no invalidity for failure to name an inventor.
   17                                    , and therefore did not contribute significantly (or at
   18 all) to the conception of the claimed invention.
   19               2.    The ’490 Patent Is Valid and Enforceable
   20                     (a)    Claim 31 is Not Invalid in Light of the Centrino Art
   21        Apple contends that claim 31 of the ’490 Patent is anticipated or rendered obvious
   22 by a laptop with an Intel Centrino WiFi card. As an initial matter, Apple cannot prove
   23 invalidity by clear and convincing evidence because it has failed to introduce sufficient
   24 evidence to demonstrate that prior art systems employing a Centrino WiFi card behaved
   25 as it contends. For example, numerous technical documents that describe relevant
   26
   27   2
          Apple also bases an inequitable conduct defense on its contention that Mr. Siva
   28 should have been named as an inventor, but the parties have agreed this will be tried to
      the Court at a later date if necessary.
                                              21                 CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36370 Page 26 of 37




    1 functionality of Centrino purportedly exist at Intel but were intentionally withheld from
    2 Qualcomm.
    3         Even if Centrino worked as alleged by Apple, Centrino still does not disclose or
    4 render obvious multiple limitations of claim 31 of the ’490 Patent.
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17         Apple falls back on the contention that if Centrino is missing limitations, it
   18 nevertheless renders claim 31 obvious because a person of ordinary skill in the art would
   19 have found it obvious to modify Centrino to include the limitations. Apple does not
   20 have any support for these contentions. Centrino does not anticipate or render obvious
   21 claim 31 of the ’490 Patent.
   22                      (b)   Claim 31 Is Not Obvious in Light of Heinrich and
                                 Balasubramanian
   23
              Apple also claims the combination of Heinrich and Balasubramanian render claim
   24
        31 of the ’490 Patent obvious, but Apple cannot show this by clear and convincing
   25
        evidence, either. Balasubramanian is directed toward wireless communications in a
   26
        packet-switched system over a shared medium, and is therefore in a different field from
   27
        Heinrich or the ’490 Patent that relate to interprocessor communications.           The
   28

                                                 22               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36371 Page 27 of 37




    1 techniques and design considerations in a wireless packet-switched network are
    2 divergent from those of interprocessor communications. Heinrich does not suggest that
    3 its techniques are applicable to networking, and Balasubramanian does not suggest that
    4 its techniques are applicable to interprocessor communication. They apply to distinct
    5 stages of the data communications pipeline, and the types of accumulated data traffic in
    6 the two references are incompatible. The power saving goals of each reference are
    7 incompatible with each other and with the ’490 Patent. Thus, a person of ordinary skill
    8 in the art at the time of the invention of the ’490 Patent would not be motivated to
    9 combine them, nor would a person of ordinary skill in the art have a reasonable
   10 expectation of success of doing so.
   11         Moreover, Balasubramanian does not disclose any limitations of claim 31 of the
   12 ’490 Patent, and even if the two references were combined, they would fail to disclose
   13 several limitations. For example, Heinrich does not disclose “the modem processor pulls
   14 data from the application processor,” as required by the claim; it only discloses pushing
   15 data. It also does not disclose the application processor holding data “until the modem
   16 processor pulls data,” because it instead teaches one processor pushing data when it
   17 detects the other is awake. The combination also would not disclose “before the
   18 interconnectivity bus transitions from an active power state to a low power state”
   19 because neither reference teaches coordinating traffic across a bus during a single active
   20 power state.
   21         Apple cannot carry its burden of proving by clear and convincing evidence that
   22 the asserted claims of the ’490 Patent are invalid.
   23                      (c)   Secondary Considerations, Including Apple’s Copying,
                                 Indicate the Invention Was Not Obvious
   24
              Qualcomm will demonstrate that objective considerations indicate the invention
   25
        of the ’490 Patent was not obvious. In particular, the evidence will show that Apple
   26
        copied Qualcomm’s invention                           for use in the Accused Products.
   27
              The evidence will show that on July 9, 2014 after disclosing the invention of the
   28

                                                 23               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36372 Page 28 of 37




    1 ’490 Patent to the Patent Office in provisional applications,
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17         This copying by Apple             indicates that the invention of the ’490 Patent
   18 was not obvious. Other objective considerations also indicate the ’490 Patent was not
   19 obvious, including the commercial success of products and processing embodying the
   20 invention, the long-felt and unmet need for a power-efficient interprocessor
   21 communication technique that would address the particular challenges of faster
   22 interconnectivity buses like PCIe (plus the way that the invention of the ’490 Patent
   23 provided significant power savings to address the need), and industry praise for the
   24 specific interprocessor communication technique described and claimed in claim 31 of
   25 the ’490 Patent. For these additional reasons, Apple will not be able to prove at trial by
   26 clear and convincing evidence that claim 31 of the ’490 Patent is obvious.
   27               3.     The ’936 Patent Is Valid and Enforceable
   28

                                                 24               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36373 Page 29 of 37




    1                      (a)   The Asserted Claims Are Entitled to a September 29, 2007
                                 Priority Date
    2
              Qualcomm will present evidence showing that the asserted claims of the ’936
    3
        Patent are entitled to a priority date of no later than September 29, 2007. Qualcomm
    4
        engineer Yun Du recognized the need for the claimed mixed-precision shader
    5
        architecture of the ’936 Patent by July 26, 2007 because that day he communicated the
    6
        idea to his colleagues and fellow inventors Chun Yu, Steve Molloy, and Golf Jiao. By
    7
        mid-August 2007, he had completed a prototype design for a mixed-precision shader,
    8
        by September 27 he was working on building a mixed precision shader architecture, and
    9
        on September 28 he had received initial results showing the feasibility of using mixed-
   10
        precision in his shader prototype and the improvement in power consumption that could
   11
        be achieved. On the same date, he shared with his colleagues a shader architecture
   12
        proposal that shows a complete conception of the invention of the ’936 Patent. The
   13
        evidence will further show the inventors of the ’936 Patent diligently reduced the
   14
        invention to practice between that time and the April 21, 2008 filing date of the ’936
   15
        Patent. The evidence showing the conception and reduction to practice of the ’936
   16
        Patent will include the testimony of inventor Yun Du and Qualcomm’s expert Dr. Murali
   17
        Annavaram, as well as documentary evidence.
   18
                           (b)   The Asserted Claims Are Not Invalid in Light of the
   19                            NVIDIA Reference
   20         Despite the evidence showing Qualcomm personnel’s insight and diligence in
   21 realizing the inventions of the ’936 Patent, Apple contends the invention was not novel
   22 or was obvious at the time in light of the prior art. Apple cannot carry its burden of
   23 proving either of these things by clear and convincing evidence. Apple contends a
   24 collection of a NVIDIA GeForce FX 5900—a graphics card intended for desktop
   25 computers that do not face the power constraints of mobile devices—the NV35 GPU on
   26 the card, and associated software (the “NVIDIA NV35 Products”) anticipates the
   27 invention of the ’936 Patent. However, the NVIDIA NV35 Products fail to disclose
   28 several limitations of claim 19 of the ’936 Patent.

                                                 25               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36374 Page 30 of 37




    1
    2
    3
    4
    5
    6
    7
    8         Apparently recognizing these issues, Apple contends as a fall back that the
    9 NVIDIA NV35 Products render the invention obvious when combined with one of two
   10 references, “Kapasi” or “Holmer,” but a person of ordinary skill in the art would not
   11 have been motivated to combine the NVIDIA NV35 Products with either of these
   12 references.
   13
   14
   15
   16
   17                                                  Accordingly, NVIDIA NV35 Products do
   18 not anticipate or render obvious the asserted claims of the Asserted Patents.
   19                      (c)    The Asserted Claims Are Not Invalid in Light of the CELL
                                  Reference
   20
              Apple also contends a Mercury Systems CELL Processor anticipates and its
   21
        documentation and software (“Mercury CELL Products”) anticipates claim 19 of the
   22
        ’936 Patent, but the CELL processor was not even a graphics processor and does not
   23
        meet the “graphics instructions” or “graphics data” limitations of the claim.
   24
   25
   26
   27
   28

                                                  26               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36375 Page 31 of 37




    1                                                                                      Like
    2 its contention for the NVIDIA NV35 Products, Apple further fails to identify any
    3 “compiler” that would meet the claims.
    4         Apple also argues the Mercury CELL Products in combination with Kapasi or
    5 Holmer render claim 19 obvious but again there is no motivation to combine any of these
    6 references.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16         The evidence will also show that objective considerations indicate the invention
   17 of the ’936 Patent were not obvious. These include the commercial success of the
   18 Qualcomm system-on-chip products that practice the ’936 Patent, the long-felt but
   19 unmet need for high-performance, power-efficient graphics functionality, and the
   20 widespread industry praise for the power efficiency of these products.
   21         Apple cannot carry its burden of proving by clear and convincing evidence that
   22 the asserted claims of the ’936 Patent are invalid.
   23         C.    QUALCOMM’S PRODUCTS PRACTICE THE ASSERTED
                    PATENTS
   24
              Qualcomm’s products practice the patented inventions asserted in this case.
   25
        Having won summary judgment on the issue of pre-suit damages by contending that
   26
        Qualcomm does not mark its own practicing products, Apple is judicially estopped from
   27
        arguing the exact opposite at trial—that Qualcomm’s products do not actually practice
   28

                                                 27               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36376 Page 32 of 37




    1 the Asserted Patents after all. “Judicial estoppel ‘generally prevents a party from
    2 prevailing in one phase of a case on an argument and then relying on a contradictory
    3 argument to prevail in another phase.’” Gonzalez v. Millard Mall Servs., Inc., No.
    4 09CV2076-AJB WVG, 2012 WL 727867, at *2 (S.D. Cal. Mar. 6, 2012) (quoting New
    5 Hampshire v. Maine, 532 U.S. 742, 749, 121 S.Ct. 1808, 149 L.Ed.2d 968 (2001)).
    6 Judicial estoppel is used “because of ‘general consideration[s] of the orderly
    7 administration of justice and regard for the dignity of judicial proceedings,’ and to
    8 ‘protect against a litigant playing fast and loose with the courts.’” Hamilton v. State
    9 Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001). In applying the doctrine,
   10 courts consider “(1) whether a party’s later position is ‘clearly inconsistent’ with its
   11 original position; (2) whether the party has successfully persuaded the court of the earlier
   12 position, and (3) whether allowing the inconsistent position would allow the party to
   13 ‘derive an unfair advantage or impose an unfair detriment on the opposing party.’”
   14 Gonzalez v. Millard Mall Servs., Inc., No. 09CV2076-AJB WVG, 2012 WL 727867, at
   15 *2 (S.D. Cal. Mar. 6, 2012) (quoting United States v. Ibrahim, 522 F.3d 1003, 1009 (9th
   16 Cir. 2008)). Here, the Court has held—based on Apple’s argument—that Qualcomm is
   17 not entitled to pre-suit damages because it failed to mark its practicing products. Any
   18 argument by Apple that Qualcomm’s products do not, in fact, practice the patents would
   19 be inconsistent with the predicate for this holding and would unfairly impose on
   20 Qualcomm both the ramifications of practicing and not practicing the claimed
   21 inventions. See, e.g., Carl Zeiss Vision Int’l GmbH v. Signet Armorlite, Inc., No. 07-cv-
   22 0894-DMS (POR), (S.D. Cal. Dec. 2, 2008) (ECF No. 182 at 9) (compelling production
   23 of sales data related to plaintiff’s embodying products because “the information is
   24 relevant to [the plaintiff’s] damages theory”).3 Having obtained summary judgment, it
   25 would be unfair to Qualcomm to allow Apple to evade pre-suit damages on this theory
   26
   27   3
         In seeking to compel discovery in this case, Apple argued that “Financial data related
   28 to  Qualcomm’s embodying products is indisputably relevant to Qualcomm’s alleged
      damages.” (Dkt. 384-2 at 2.)
                                                  28               CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36377 Page 33 of 37




    1 while arguing at trial that the products do not embody the asserted patents.
    2         D.     QUALCOMM IS ENTITLED TO DAMAGES FOR APPLE’S
                     WILLFUL INFRINGEMENT
    3
              Because, as discussed above, Qualcomm will prove Apple is liable for
    4
        infringement, Qualcomm is entitled to damages adequate to compensate for the
    5
        infringement, which shall be no less than a reasonable royalty. 35 U.S.C. § 284. A
    6
        reasonable royalty is determined based upon a hypothetical negotiation between a
    7
        willing licensor and a willing licensee occurring just before the infringement began. See
    8
        Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1312 (Fed. Cir. 2011).4
    9
              Qualcomm is entitled to a reasonable royalty for each infringing iPhone sold in
   10
        the U.S. since July 6, 2017, the date Qualcomm filed its Complaint in this case. Dkt. 1.
   11
        Qualcomm will show that a reasonable royalty for the ’936 Patent is $0.55 per unit; a
   12
        reasonable royalty for the ’490 Patent is $0.42 per unit; and a reasonable royalty for the
   13
        ’949 Patent is $0.44 per unit. With the exception of a difference in pro-rating math that
   14
        results in a variance of a single day of infringing sales, the parties do not dispute that
   15
        assuming validity and infringement are proven, from July 6, 2017 through September
   16
        29, 2018, actual and estimated infringing sales total5:                accused devices for
   17
        the ’936 Patent;            accused devices for the ’490 Patent; and              accused
   18
        devices for the ’949 Patent. Qualcomm will also seek an accounting and ongoing
   19
        running royalty for infringing sales from October 1, 2018 forward, and seek pre-
   20
        judgment and post-judgment interest on any damages award.
   21
              Qualcomm’s reasonable royalty rates for the ’936 and ’490 Patents are based on
   22
        the incremental profits attributable to power savings and increased battery life derived
   23
        from the patented features. Qualcomm’s technical experts opine as to the precise amount
   24
        of power savings attributable to each patent at the device-level; Qualcomm’s economist
   25
   26
        4
   27   5
          Qualcomm reserves the right to seek enhanced damages for willful infringement.
          Apple has refused to provide updated financial data for Quarters three and four of
   28 its 2018 Fiscal Year, nor has it provided financial data for sales during its Fiscal Year
      2019.
                                                 29                 CASE NO. 3:17-cv-1375-DMS-MDD
                                                         QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36378 Page 34 of 37




    1 and survey expert opines on the price premium associated with increased battery life in
    2 smartphones; and Qualcomm’s economist and damages expert uses those inputs to opine
    3 as to the reasonable royalty that would be agreed to at the hypothetical negotiation.
    4 Qualcomm’s reasonable royalty rate for the ’949 Patent is based on the minimum
    5 incremental profit attributable to the patented feature as the cost of the flash memory
    6 component saved by using the invention, since the invention has other benefits such as
    7 increasing available board space as well as improving manufacturability and yield.
    8 Qualcomm’s economist and damages expert opines as to the proper cost estimate for
    9 that component and uses that to opine as to the reasonable royalty that would be agreed
   10 to at the hypothetical negotiation.
   11         Dr. Kennedy will further testify that based on his analysis of the Georgia-Pacific
   12 Factors and an analysis of a number of other factors, including financial factors, the
   13 weighted average cost of capital, the parties litigation history, and deposition testimony
   14 provided by Apple’s witnesses, the relative bargaining power of Apple and Qualcomm
   15 in the hypothetical negotiation would be balanced and support an equal split of the
   16 incremental profits attributable to use of the patented inventions in the Accused
   17 Products.
   18 III.    PROCEDURAL ISSUES
   19         Qualcomm is not aware of any procedural issues that require resolution by the
   20 Court. The parties have already agreed that trial as to Apple’s affirmative defense of
   21 inequitable conduct will be postponed until after a jury verdict has been reached and
   22 tried to the Court at a later date if necessary. (See Feb. 8, 2019 Hearing Transcript at
   23 15:20-16:1.)
   24 IV.     EVIDENTIARY ISSUES
   25         The parties’ respective Motions in Limine were fully briefed, a hearing was held
   26 on February 22, 2019, and orders issued on February 22 and February 25. Dkts. 620,
   27 623. In addition, the parties have raised a number of objections to one another’s exhibits
   28 and deposition designations.

                                                 30               CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36379 Page 35 of 37




    1 DATED: March 1, 2019                 Respectfully Submitted,
    2
    3                                    By /s/ Michelle Ann Clark
    4                                      Karen P. Hewitt (SBN 145309)
                                           kphewitt@jonesday.com
    5                                      Randall E. Kay (SBN 149369)
                                           rekay@jonesday.com
    6                                      John D. Kinton (SBN 203250)
                                           jkinton@jonesday.com
    7                                      Kelly V. O’Donnell (SBN 257266)
                                           kodonnell@jonesday.com
    8                                      4655 Executive Drive, Suite 1500
                                           San Diego, California 92121
    9                                      Telephone: (858) 314-1200
                                           Facsimile: (858) 345-3178
   10
                                           QUINN EMANUEL URQUHART &
   11                                      SULLIVAN, LLP
                                           David A. Nelson (pro hac vice)
   12                                      (Ill. Bar No. 6209623)
                                           davenelson@quinnemanuel.com
   13                                      Nathan A. Hamstra (pro hac vice)
                                           (Ill. Bar No. 6286325)
   14                                      nathanhamstra@quinnemanuel.com
                                           500 West Madison St., Suite 2450
   15                                      Chicago, Illinois 60661
                                           Telephone: (312) 705-7400
   16                                      Facsimile: (312) 705-7401
   17                                      Scott L. Watson (SBN 219147)
                                           scottwatson@quinnemanuel.com
   18                                      Valerie A. Lozano (SBN 260020)
                                           valerielozano@quinnemanuel.com
   19                                      Patrick T. Schmidt (SBN 274777)
                                           patrickschmidt@quinnemanuel.com
   20                                      865 South Figueroa Street, 10th Floor
                                           Los Angeles, CA 90017
   21                                      Telephone: (213) 443-3000
                                           Facsimile: (213) 443-3100
   22
                                           Richard W. Erwine (pro hac vice)
   23                                      (N.Y. Bar No. 2753929)
                                           richarderwine@quinnemanuel.com
   24                                      Alexander Rudis (pro hac vice)
                                           (N.Y. Bar No. 4232591)
   25                                      alexanderrudis@quinnemanuel.com
                                           51 Madison Avenue, 22nd Floor
   26                                      New York, NY 10010
                                           Telephone: (212) 849-7000
   27                                      Facsimile: (212) 849-7100
   28

                                            31             CASE NO. 3:17-cv-1375-DMS-MDD
                                                 QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36380 Page 36 of 37




    1                                      Sean S. Pak (SBN 219032)
                                           seanpak@quinnemanuel.com
    2                                      Michelle A. Clark (SBN 243777)
                                           michelleclark@quinnemanuel.com
    3                                      50 California Street, 22nd Floor
                                           San Francisco, CA 94111
    4                                      Telephone: (415) 875-6600
                                           Facsimile: (415) 875-6700
    5
                                           Attorneys for Plaintiff and
    6                                      Counterclaim Defendants
                                           QUALCOMM INCORPORATED and
    7                                      QUALCOMM TECHNOLOGIES, INC.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            32             CASE NO. 3:17-cv-1375-DMS-MDD
                                                 QUALCOMM INCORPORATED’S TRIAL BRIEF
Case 3:17-cv-01375-DMS-MDD Document 638 Filed 03/01/19 PageID.36381 Page 37 of 37




    1                            CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document has been served on March 1, 2019 to all counsel of record who
    4 are deemed to have consented to electronic service via the Court’s CM/ECF system
    5 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
    6 mail, facsimile and/or overnight delivery.
    7        Executed on March 1, 2019 at San Francisco, California.
    8
    9                                     /s/ Michelle Ann Clark
                                             Michelle Ann Clark
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   33             CASE NO. 3:17-cv-1375-DMS-MDD
                                                        QUALCOMM INCORPORATED’S TRIAL BRIEF
